 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Matthew V. Parker,                            No. CV-17-00887-PHX-DWL
10                      Plaintiff,                     AMENDED ORDER
11       v.
12       State of Arizona, et al.,
13                      Defendants.
14
15              Pending before the Court are Defendants State of Arizona and Arizona Attorney
16   General Mark Brnovich’s (“Defendants”) motion for summary judgment (Doc. 117),
17   Plaintiff Matthew V. Parker’s (“Parker”) motion for partial summary judgment (Doc. 119),
18   and Parker’s motion for attorney’s fees (Doc. 121).1 For the following reasons, the Court
19   will grant Defendants’ motion for summary judgment in part, deny Parker’s motion for
20   partial summary judgment, and grant Parker’s motion for attorney’s fees in part.
21                                          BACKGROUND
22   I.        Factual History
23             On January 21, 2014, Parker began working at the Arizona Attorney General’s
24   Office (the “AGO”) as a Special Agent in the Special Investigations Section. (Doc. 118 ¶
25   1.) On Parker’s first day of employment, the AGO executed a search warrant at the
26   Biological Resource Center of Arizona (“BRC”), a human biological remains donation
27   1
            Although the parties initially requested oral argument on their motions, they later
28   filed notices asking the Court to vacate the hearing that had been set for May 8, 2019.
     (Docs. 159, 161.)
 1   center being investigated for fraudulent activity. (Id. ¶ 2.) Parker was assigned to perform
 2   administrative searching functions necessary to execute the warrant, such as going through
 3   file cabinets and removing hard drives from electronic devices. (Id. ¶ 3.) Defendants
 4   contend that Parker “performed [his] work ‘exclusively’ on the office side of the BRC, and
 5   did not work in the ‘lab side’ in which biological remains were stored.” (Id. ¶ 4.) Parker
 6   disputes this claim, asserting he observed “multiple frozen, severed human remains, arms,
 7   legs, heads, and torsos.” (Doc. 137 at 3).
 8          In August 2014, Parker sought counseling services from Lorraine Kern (“Kern”) of
 9   Brilliant Sky Counseling. (Doc. 118 ¶ 11.) Kern’s initial diagnostic impression was that
10   Parker presented with “problems related to intimate relationships & vocational stress.” (Id.
11   ¶ 12.) Parker continued to visit Kern each week, and on October 28, 2014, she referred
12   Parker to a psychiatrist to be evaluated for post-traumatic stress disorder (“PTSD”). (Id. ¶
13   13.)
14          It is undisputed that, on October 28, 2014, Parker met with Kay Gee (“Gee”), a
15   member of the AGO’s Human Resources office, and submitted a claim for workers’
16   compensation benefits. (Id. ¶ 14.)
17          One of the key issues in this case is whether Parker also made a request to be
18   removed from the BRC case, as an accommodation for his PTSD, around the same time he
19   submitted his workers’ compensation claim. Parker contends he made such a request to
20   three different AGO employees. Defendants deny this. As discussed infra, the evidence
21   produced by Parker potentially implicates the “sham affidavit” doctrine.
22          In the immediate aftermath of Parker’s alleged request to be removed from the BRC
23   case, Parker claims (and Defendants deny) that his immediate supervisor, Charles Loftus
24   (“Loftus”), “hyper-scrutinized Parker’s work and became unreasonably critical of him.”
25   (Doc. 137 at 59-60.) Parker also claims Loftus made false statements in response to
26   Parker’s workers’ compensation application. (Doc. 1-1 ¶ 17(F).) Parker further asserts
27   that, approximately one month after filing his workers’ compensation claim, the AGO’s
28   Human Resources office informed him the claim “had been lost.” (Doc. 137 at 60.) In the


                                                  -2-
 1   interim, Parker continued to work on the BRC case.
 2          On December 12, 2014, Parker completed a Family Medical Leave Act (“FMLA”)
 3   form and requested a 12-week leave of absence. (Doc. 118 ¶ 34.) The AGO granted this
 4   request and Parker began his 12-week term of FMLA leave on December 15, 2014. (Id. ¶
 5   36.)
 6          Parker asserts Loftus “was hostile” to his request to take FMLA leave. (Doc. 137
 7   at 60.) Loftus then directed Parker to write a memo detailing his encounters with corpses
 8   and body parts, collected the keys to the AGO vehicle that had been assigned for Parker’s
 9   use, and collected Parker’s AGO service pistol. (Id.) The AGO also suspended Parker’s
10   building and email access. (Doc. 118 ¶ 38.) The AGO notified Parker that, while on leave,
11   he was not to perform work for the AGO pursuant to its policy against working while on
12   medical leave. (Id. ¶ 37.)
13          At some point after his FMLA leave had commenced, Parker claims he sought
14   access to the AGO building to gather to his personal property but his second-level
15   supervisor, Andy Rubalcava (“Rubalcava”), wouldn’t help him and said Parker was
16   “someone else’s problem.” (Doc. 137 at 60-61.)
17          On March 3, 2015, one week before Parker’s FMLA leave was set to expire, the
18   AGO sent Parker paperwork he would need to complete to either return to work or request
19   additional non-FMLA leave without pay. (Doc. 118 ¶ 44.)
20          On March 4, 2015, attorney Neil Landeen, on Parker’s behalf, sent the AGO a letter
21   lodging a complaint about its deactivation of Parker’s badge and email access and alleging
22   that an AGO employee told Parker he no longer worked there. (Id. ¶ 45.)
23          On March 9, 2015, the AGO responded to Landeen’s letter by assuring him that
24   “Parker is currently an employee of the [AGO]” and that “pursuant to the FMLA, his
25   position awaits his return.” (Id. ¶ 46.) The AGO also stated that Parker’s FMLA leave
26   would expire on March 9, 2015, and to remain employed, Parker would need to request
27   non-FMLA leave without pay within 10 days, unless there was a legitimate reason
28   preventing him from doing so. (Id. ¶ 48.)


                                                 -3-
 1          Parker never submitted forms requesting non-FMLA leave without pay. (Id. ¶ 49.)
 2   Accordingly, the AGO terminated him on April 8, 2015. (Id. ¶ 51.)
 3          Sometime after Parker’s last day of work, Rubalcava was informed that Parker may
 4   have failed to disclose relevant information on his employment application to the AGO.
 5   This information concerned the number of times Parker had been the subject of an internal
 6   affairs investigation during his previous employment with the Arizona State University
 7   police department. (Id. ¶ 52.) Rubalcava requested that Assistant Chief Daniel Woods
 8   (“Woods”) investigate. (Id. ¶ 53.)       Woods eventually determined Parker had failed to
 9   disclose the correct number of internal investigations on his application.2 (Id. ¶ 54.)
10          The AGO then reported this finding to the Arizona Peace Officer Standards and
11   Training Board (“AZ POST”). (Id. ¶ 55.) AZ POST concluded, however, that the
12   information provided by the AGO didn’t warrant revocation of Parker’s peace officer
13   certification. (Id. ¶ 57.)
14   II.    Procedural History
15          On October 27, 2016, Parker filed a complaint in Maricopa County Superior Court
16   against Defendants.3 (Doc. 1-1.) The complaint alleges two counts, both arising under
17   the Rehabilitation Act: (1) failure to accommodate and (2) retaliation. (Id.)
18          On March 24, 2017, Defendants removed the action to this Court. (Doc. 1.)
19          On September 7, 2018, Defendants moved for summary judgment. (Doc. 117.)
20          On September 7, 2018, Parker moved for partial summary judgment. (Doc. 119.)
21          On September 26, 2018, Parker filed a motion for attorney’s fees. (Doc. 121.)
22                            SUMMARY JUDGMENT STANDARD
23          A party moving for summary judgment “bears the initial responsibility of informing
24   the district court of the basis for its motion, and identifying those portions of ‘the pleadings,
25   depositions, answers to interrogatories, and admissions on file, together with the affidavits,
26
     2
           Parker disputes that he failed to disclose any internal investigations, although he
27   doesn’t dispute that Woods made such a determination. (Doc. 137 at 50.)
     3
28         Defendant Mark Brnovich, who is named in his official capacity, is sued only for
     prospective injunctive relief. (Doc. 1-1 at 9.)


                                                   -4-
 1   if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”
 2   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “Summary judgment is appropriate
 3   when ‘there is no genuine dispute as to any material fact and the movant is entitled to
 4   judgment as a matter of law.’” Rookaird v. BNSF Ry. Co., 908 F.3d 451, 459 (9th Cir.
 5   2018) (quoting Fed. R. Civ. P. 56(a)). “A genuine dispute of material fact exists if ‘there
 6   is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that
 7   party.’” United States v. JP Morgan Chase Bank Account No. Ending 8215 in Name of
 8   Ladislao V. Samaniego, VL: $446,377.36, 835 F.3d 1159, 1162 (9th Cir. 2016) (quoting
 9   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)). The court “must view the
10   evidence in the light most favorable to the nonmoving party and draw all reasonable
11   inference in the nonmoving party’s favor.” Rookaird, 908 F.3d at 459. Summary judgment
12   is also appropriate against a party who “fails to make a showing sufficient to establish the
13   existence of an element essential to that party’s case, and on which that party will bear the
14   burden of proof at trial.” Celotex, 477 U.S. at 322.
15                                         DISCUSSION
16   I.     Preliminary Matters
17          In his response to Defendants’ separate statement of facts (“SSOF”), Parker moved
18   to strike several pieces of evidence pursuant to LRCiv 7.2(m)(2). (Doc. 137). Defendants
19   didn’t respond to these requests. Because none of the evidence Parker seeks to strike has
20   any bearing on the outcome of the matters presently before the Court, the Court will deny
21   his requests as moot.
22          Next, Parker asks the Court to take judicial notice of Exhibit 110, a document “from
23   the ICA file on Parker’s unresolved and still-pending Workers’ Compensation claim.”
24   (Doc. 137 at 6.) The Court will deny this request. Exhibit 110 is an internal report
25   “prepared in anticipation of litigation” by the Attorney General’s Litigation Management
26   Section that includes a summary of facts regarding the BRC case. (Doc. 137-1 at 71-75.)
27   These facts are “subject to reasonable dispute” and are not the type that are “generally
28   known” or “can be accurately and readily determined from sources whose accuracy cannot


                                                 -5-
 1   reasonably be questioned.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th
 2   Cir. 2018). Thus, they aren’t subject to judicial notice.
 3          Last, Parker argues Defendants made various admissions in a joint proposed
 4   discovery plan. (Doc. 139 at 12-13.) Although “statements of fact contained in a brief
 5   may be considered admissions of the party in the discretion of the district court,” Am. Title
 6   Ins. Co. v. Lacelaw Corp., 861 F.2d 224, 227 (9th Cir. 1988), the Court will exercise its
 7   discretion and decline to characterize the particular statements at issue here as judicial
 8   admissions. They were contained in the parties’ joint Rule 26(f) report, filed during the
 9   early stages of the case (Doc. 22), and simply represented Defendants’ attempt to provide
10   an overview of the anticipated facts.
11   II.    Defendants’ Motion For Summary Judgment
12          A.     Count One
13                 1.     Did Parker Make An Accommodation Request?
14          “A failure to provide reasonable accommodation can constitute discrimination
15   under section 504 of the Rehabilitation Act.” Vinson v. Thomas, 288 F.3d 1145, 1154 (9th
16   Cir. 2002). However, “an employer cannot be held liable for failing to accommodate in
17   the absence of an employee request for accommodation.” Maes v. Henderson, 33 F. Supp.
18   2d 1281, 1290 (D. Nev. 1999). Defendants argue they’re entitled to summary judgment on
19   Count One because Parker “simply did not request any disability accommodations that
20   were not granted.” (Doc. 117 at 11.)
21          At first blush, this argument appears weak. During his deposition in this case (and
22   in a declaration submitted following his deposition), Parker testified that he made an
23   accommodation request to three different AGO employees. Specifically, Parker contends
24   he met with his second-level supervisor (Rubalcava) on October 27, 2014 to report his
25   PTSD diagnosis and ask to be removed from the BRC case and that he repeated this case-
26   removal request to his direct supervisor (Loftus) and to the AGO’s Human Resources
27   representative (Gee) during separate meetings on October 28, 2014.4             In contrast,
28   4
            See Doc. 118 ¶ 20 (Defendants’ SSOF, acknowledging Parker’s deposition
     testimony on these points); Doc. 118-1 at 25-30 (Parker’s deposition testimony concerning

                                                 -6-
 1   Rubalvaca, Loftus, and Gee each stated under oath, as part of the discovery process in this
 2   case, that Parker never asked to be removed from the BRC case.5 Summary judgment is
 3   usually unavailable in this circumstance—it’s the role of the jury to sort out who’s telling
 4   the truth in the face of such conflicting evidence.
 5           The added complication here, however, is that Parker also provided sworn testimony
 6   on this topic during a different proceeding. In April 2015, Parker was deposed as part of
 7   his application for workers’ compensation benefits.          During that deposition, Parker
 8   suggested that, during his October 2014 meeting with Rubalcava, he didn’t ask to be
 9   removed from the BRC case—“I told him . . . I’m going to keep working and I’m going to
10   see how it goes”—and separately admitted that it was “around December 15th [2014]”
11   when “I was telling Charlie [Loftus] . . . ‘You know, I can’t work on this case anymore.’”
12   (Doc. 118 ¶ 23, citing Doc. 118-1 at 38-48.) Defendants argue that Parker’s 2015
13   deposition testimony triggers the “sham affidavit” doctrine and requires the Court to
14   disregard his conflicting deposition testimony and declaration from this case. (Doc. 144 at
15   5-6.)
16           The Court will decline to grant summary judgment on this basis. To be sure, “[t]he
17   general rule in the Ninth Circuit is that a party cannot create an issue of fact by an affidavit
18   contradicting his prior deposition testimony. Every circuit has some form of ‘sham
19   affidavit’ rule similar to our own.” Van Asdale v. Int’l Game Tech., 577 F.3d 989, 998-99
20   (9th Cir. 2009) (citations omitted). See generally Rabodenko v. Automated Equip. Corp.,
21   520 F.2d 540, 543-44 (9th Cir. 1975) (holding that “contradictory testimony of a plaintiff
22   October 2014 meetings with Rubalcava, Loftus, and Gee); Doc. 137 at 15-17, 21-23, 26
     (Parker’s response to Defendants’ SSOF and Parker’s affidavit).
23   5
             See Doc. 118 ¶ 26 (“Rubalcava testified unequivocally that Plaintiff never told him
24   he allegedly had PTSD and never spoke to him about being removed from the BRC Case.”);
     id. ¶ 27 (“Loftus . . . denies that Plaintiff asked to be removed from the BRC case.”); id. ¶
25   28 (“Plaintiff also made no mention in his conversation with Kay Gee on October 28, 2014,
     of needing to be removed from the BRC Case, of needing any workplace accommodation,
26   or of having any difficulty performing his essential job functions whatsoever.”).
     Defendants have also proffered evidence showing that the documentation Parker submitted
27   to the AGO during this timeframe didn’t contain any mention of a request to be removed
     from the BRC case (see Doc. 118 ¶¶ 18-19) and that Parker admitted, during an interview
28   with an EEOC investigator, that he “never asked for an accommodation” (see Doc. 118 ¶
     25).


                                                  -7-
 1   alone [cannot] be used by him to defeat a defendant’s summary judgment motion where
 2   the only issue of fact results from the necessity of choosing between the plaintiff's two
 3   conflicting versions . . . .”). However, the Ninth Circuit has also cautioned that “the sham
 4   affidavit rule should be applied with caution because it is in tension with the principle that
 5   the court is not to make credibility determinations when granting or denying summary
 6   judgment. In order to trigger the sham affidavit rule, the district court must make a factual
 7   determination that the contradiction is a sham, and the inconsistency between a party’s
 8   deposition testimony and subsequent affidavit must be clear and unambiguous to justify
 9   striking the affidavit.” Yeager v. Bowlin, 693 F.3d 1076, 1080 (9th Cir. 2012) (citations
10   and internal quotation marks omitted).        “[N]ewly-remembered facts, or new facts,
11   accompanied by a reasonable explanation, should not ordinarily lead to the striking of a
12   declaration as a sham. [T]he non-moving party is not precluded from elaborating upon,
13   explaining or clarifying prior testimony elicited by opposing counsel on deposition and
14   minor inconsistencies that result from an honest discrepancy, a mistake, or newly
15   discovered evidence afford no basis for excluding an opposition affidavit.” Id. at 1081.
16          As an initial matter, the sham affidavit doctrine is potentially applicable here even
17   though Defendants seek to invoke it based on the deposition testimony that Parker provided
18   in an earlier case (as opposed to the typical scenario where a party makes admissions
19   during a deposition in the pending case and then seeks to sidestep those admissions by
20   submitting a contradictory post-deposition declaration). Although the law on this point is
21   somewhat unsettled,6 the general consensus seems to be that sworn statements made in
22   prior proceedings may trigger the doctrine while unsworn statements may not.7 Here,
23   6
            See generally Scott v. City of Pasadena, 2009 WL 10699094, *7 (C.D. Cal. 2009)
24   (“It is uncertain . . . whether [the sham affidavit] rule applies to a declaration that
     contradicts trial testimony given in an earlier, related case, as opposed to deposition
25   testimony offered during discovery in the same case.”).
     7
            The Ninth Circuit has held that unsworn pre-litigation statements can’t trigger the
26   doctrine. Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999) (“Leslie’s letters to
     ICA appear to contradict his assertion of a contract entitling him to a percentage fee. This
27   is different, however, from our ‘sham affidavit’ cases, because Leslie's deposition
     testimony and sworn declaration in this case are consistent and are contradicted only by
28   Leslie’s unsworn letters.”); see also SEC v. Retail Pro, Inc., 673 F. Supp. 2d 1108, 1136-
     37 (S.D. Cal. 2009) (“The Court may not disregard Furman’s sworn testimony and/or

                                                 -8-
 1   Parker’s deposition testimony in the workers’ compensation proceeding was provided
 2   under oath, so the doctrine is potentially applicable. Cf. Cleveland v. Policy Management
 3   Sys. Corp., 526 U.S. 795, 806-07 (1999) (holding that, when considering a motion for
 4   summary judgment in a discrimination case, the court may ignore the plaintiff’s contention
 5   that he could have performed the job with a reasonable accommodation if that contention
 6   is contradicted by the “plaintiff's previous sworn statement [in an application for Social
 7   Security benefits] asserting ‘total disability’ or the like”); Rissetto v. Plumbers &
 8   Steamfitters Local 343, 94 F.3d 597, 604 (9th Cir. 1996) (applying doctrine of judicial
 9   estoppel to preclude plaintiff in age discrimination lawsuit from making factual claims that
10   were contrary to representations she’d made in earlier workers’ compensation proceeding).
11          On the merits, the sham affidavit doctrine applies to Parker’s testimony concerning
12   his meetings with Loftus and Rubalcava. This is not a case where the inconsistency
13   between Parker’s 2015 deposition testimony and the testimony he provided in this case can
14   be chalked up to an honest mistake, ambiguity, or newly discovered evidence. Parker
15   stated during the 2015 deposition that told Rubalcava, in October 2014, that he wished to
16
17   sworn affidavit even if they are directly contradicted by unsworn, pre-litigation emails.”).
     Other courts have held that pre-litigation statements may trigger the doctrine if made under
18   oath. See, e.g., Mistler v. Worthington Armstrong Venture, 2017 WL 491635, *2 (D. Md.
     2017) (“[I]n his charge filed with the EEOC, plaintiff alleged under oath that he was told
19   by Bloxham that he only had to ‘verbally inform [his] supervisor’ that he was unable to
     work. Plaintiff [now] contradicts the record in an attempt to create a factual issue by . . .
20   stating that Bloxham ‘never informed how the notice ought to be given.’ A party cannot
     create a genuine issue of material fact for summary judgment purposes by submitting an
21   affidavit contradicting his own prior testimony.”); Williams v. Nish, 2015 WL 106387, *7
     (M.D. Pa. 2015) (“[T]he doctrine is applicable in circumstances involving conflicting
22   sworn statements, which includes, but is not limited to, deposition testimony. Other courts
     have used the doctrine in similar circumstances.”). Finally, some courts outside the Ninth
23   Circuit have suggested even unsworn pre-litigation statements may suffice. See, e.g., Cano
     v. Oxley, 2019 WL 1597308, *2 (E.D.N.Y. 2019) (“[A] plaintiff cannot take a position in
24   opposing a dispositive motion that is contradicted by his own statements. That rule seems
     equally or more applicable to a recorded and transcribed pre-litigation statement given by
25   plaintiff to investigators that flatly contradicts the allegations in his complaint.”) (citations
     omitted); Wilson v. Gaston County, N.C., 685 Fed. App’x 193, 198-99 (4th Cir. 2017)
26   (affirming grant of summary judgment to employer in sexual harassment case, where
     plaintiff submitted an affidavit claiming she’d reported the harassment to her supervisors,
27   because the affidavit was contradicted by a “signed, handwritten” letter she had sent to her
     employer before the litigation commenced and “[t]here is a limit to how much law can
28   allow a party to switch or distinguish earlier statements that prove problematic later in
     litigation”).


                                                   -9-
 1   keep working on the BRC case and didn’t ask Loftus to be removed from the case until
 2   December 2014. Now, having apparently recognized that such admissions will hurt his
 3   position, Parker claims he actually made separate case-removal requests to Rubalcava and
 4   Loftus in October 2014.       The inconsistency between these accounts is clear and
 5   unambiguous.
 6          Although Parker attempts to reconcile his two sets of testimony, these efforts are
 7   unpersuasive. For example:
 8          ▪ Parker first objects to Defendants’ discussion of his 2015 deposition testimony by
 9   arguing that “Parker did in fact request an accommodation . . . from both Rubalcava and
10   Loftus, to-wit: transfer from the BRC[] investigation.” (Doc. 137 at 21.) But the only
11   evidence Parker cites in support of this claim is his new declaration. This is circular logic
12   and begs the question of whether the two sets of testimony can be fairly reconciled.
13          ▪ Parker’s second argument is that the workers’ compensation deposition took place
14   six months (not four months) after the October 2014 meetings. (Doc. 137 at 21-22.) This
15   is true but irrelevant—it was still recent enough to expect that Parker’s testimony would
16   be accurate and not the product of a foggy memory.
17          ▪ Parker’s third argument is that the 2015 deposition was focused on his “workers
18   compensation claim . . . [and] was not related to an[y] statements or questions related to an
19   accommodation request.” (Doc. 137 at 22.) Again, this is true but irrelevant—although
20   Parker may not have been obliged to provide any testimony during his 2015 deposition
21   about whether he made an accommodation request, he proceeded to address that topic.
22   Parker’s argument, at bottom, is that he didn’t realize telling the truth about that topic
23   during his workers’ compensation deposition would be bad for his future litigation position.
24   That’s not a legitimate objection.
25          ▪ Parker’s final argument is that Defendants selectively quoted from the 2015
26   deposition transcript and that he actually “unambiguously stated” during the deposition
27   that he made a transfer request. (Doc. 137 at 22-23.) The Court has reviewed the language
28   excerpted by Parker and disagrees—there’s no escaping the conclusion that, during the


                                                - 10 -
 1   2015 deposition, Parker stated he told Rubalcava in October 2014 that he wished to stay
 2   on the BRC case and didn’t ask Loftus to be removed from the case until December 2014.
 3          For these reasons, if Count One were premised only on the accommodation requests
 4   that Parker supposedly made to Rubalcava and Loftus on October 27-28, 2014, the Court
 5   would be inclined to grant summary judgment to Defendants.              There is simply no
 6   cognizable evidence in the record that Parker made an accommodation request during those
 7   two meetings. Van Asdale, 577 F.3d at 998-99 (for the sham affidavit doctrine to apply,
 8   “the district court must make a factual determination that the contradiction was actually a
 9   ‘sham’” and must provide the non-moving party with an opportunity to “elaborat[e] upon,
10   explain[] or clarify[] prior testimony elicited by opposing counsel on deposition”).
11          However, Count One is not so limited. Parker also asserted, during his deposition
12   in this case, that he made an accommodation request to a third AGO employee, Gee, on
13   October 28, 2014. This assertion is not contradicted by any of Parker’s 2015 deposition
14   testimony—that testimony simply doesn’t touch upon any interactions with Gee—so it
15   isn’t subject to exclusion under the sham affidavit doctrine.8 Moreover, Parker’s testimony
16   concerning his meeting with Gee is not, as Defendants contend (Doc. 144 at 4), improper
17   “self-serving” testimony that can be ignored for summary judgment purposes. Rodriguez
18   v. Airborne Express, 265 F.3d 890, 902 (9th Cir. 2001) (“[S]elf-serving affidavits are
19   cognizable to establish a genuine issue of material fact so long as they state facts based on
20   personal knowledge and are not too conclusory.”); Cadle Co. v Hayes, 116 F.3d 957, 961
21   n.5 (1st Cir. 1997) (“[T]he appellee’s attempt to discount Hayes’ affidavits as ‘self-serving’
22   misses the mark. A party’s own affidavit, containing relevant information of which he has
23   first-hand knowledge, may be self-serving, but it is nonetheless competent to support or
24   defeat summary judgment.”).
25
     8
26           Although Defendants have proffered evidence that Parker told an EEOC
     investigator he never made an accommodation request to anybody (Doc. 118 ¶ 25)—a
27   statement that tends to contradict Parker’s position in this case—this evidence doesn’t
     trigger the sham affidavit doctrine because Parker wasn’t under oath at the time he made
28   the alleged statements. Leslie, 198 F.3d at 1158 (declining to apply sham affidavit doctrine
     based upon “unsworn letters”); Retail Pro, 673 F. Supp. 2d at 1136-37 (same).


                                                 - 11 -
 1          Accordingly, Defendants are not entitled to summary judgment on Count One based
 2   on their contention that Parker “simply did not request any disability determinations that
 3   were not granted” (Doc. 117 at 11)—there is a material dispute of fact on this issue that
 4   precludes summary judgment.
 5                 2.     PTSD Documentation
 6          Alternatively, Defendants seek summary judgment on Count One because Parker
 7   didn’t provide the AGO with “reasonable documentation” of his PTSD. (Doc. 117 at 12-
 8   13.) In support of this argument, Defendants cite an EEOC guidance document that states,
 9   in relevant part: “When the disability and/or the need for accommodation is not obvious,
10   the employer may ask the individual for reasonable documentation about his/her disability
11   and   functional   limitations.”     EEOC     Enforcement     Guidance    on    Reasonable
12   Accommodation and Undue Hardship Under the Americans with Disabilities Act, EEOC
13   Notice No. 915.002 (October 17, 2002), at ¶ 6. The guidance document further provides:
14   “If an individual’s . . . need for reasonable accommodation is not obvious, and s/he refuses
15   to provide the reasonable documentation requested by the employer, then s/he is not
16   entitled to reasonable accommodation.” Id.
17          Although the EEOC guidance document provides some legal support for
18   Defendants’ position,9 their argument fails as a factual matter because there’s no evidence
19   the AGO ever requested documentation of Parker’s PTSD at the time Parker requested to
20   be removed from the BRC case. Indeed, Defendants’ position is that Parker never made a
21   case-removal request. The EEOC guidance is clear—an individual’s obligation to provide
22   reasonable documentation to his employer is only triggered by the employer’s request for
23   that documentation. Because Defendants don’t proffer any evidence that the AGO made
24   such a request, Defendants aren’t entitled to summary judgment on this basis.
25          …
26          …
27   9
            “Although EEOC Guidelines are not binding on the courts, they ‘constitute a body
28   of experience and informed judgment to which courts and litigants may properly resort for
     guidance.’” Ray v. Henderson, 217 F.3d 1234, 1243 (9th Cir. 2000) (citation omitted).


                                                - 12 -
 1          B.        Count Two
 2          A prima facie case of retaliation under the Rehabilitation Act requires a plaintiff to
 3   show: “(1) involvement in a protected activity, (2) an adverse employment action and (3)
 4   a causal link between the two.” Coons v. Sec’y of U.S. Dep’t of Treasury, 383 F.3d 879,
 5   887 (9th Cir. 2004) (citation omitted). A plaintiff must proffer “evidence adequate to create
 6   an inference that an employment decision was based on an illegal discriminatory criterion.”
 7   Id. In other words, here, Parker “must establish a link between his request for a reasonable
 8   accommodation and [the allegedly adverse employment action].” Id.
 9          If a plaintiff establishes a prima facie case of retaliation, “the burden of production
10   [then] shifts to the employer to present legitimate reasons for the adverse employment
11   action.” Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir. 2000). “Once the
12   employer carries this burden, [the] plaintiff must demonstrate a genuine issue of material
13   fact as to whether the reason advanced by the employer was a pretext. . . . Only then does
14   the case proceed beyond the summary judgment stage.” Id. (citation omitted).
15                    1.   Prima facie test
16          Parker satisfies the first prong of a prima facie case for retaliation—involvement in
17   a protected activity. As explained in the previous section, Parker has produced evidence
18   that he requested to be removed from the BRC case as a reasonable accommodation for his
19   PTSD. A reasonable-accommodation request qualifies as protected activity under the
20   Rehabilitation Act. Coons, 383 F.3d at 887 (“Coons was engaged in a protected activity
21   when he requested that the IRS make reasonable accommodations for his alleged
22   disability.”).
23          As for the second prong, Parker purports to identify nine different “adverse
24   employment actions” the AGO took against him: (1) Parker’s direct supervisor—Loftus—
25   “hyper-scrutinized Parker’s work and became unreasonably critical of him”; (2) the AGO’s
26   Human Resources office “lost” Parker’s workers’ compensation application, requiring him
27   to file a new one; (3) when Parker requested FMLA leave, Loftus “was hostile” and
28   directed Parker to “write a memo detailing his direct encounters with corpses and body


                                                 - 13 -
 1   parts, took from him the keys to the AGO car that had been assigned for his use, and took
 2   his AGO service pistol”; (4) the AGO revoked Parker’s access to his office and Parker’s
 3   second-level supervisor—Rubalcava—refused to help Parker obtain access to his personal
 4   property and said that Parker was “someone else’s problem”; (5) the AGO blocked Parker’s
 5   email usage; (6) Loftus made false statements in response to Parker’s workers’
 6   compensation application; (7) the AGO fired Parker while he was on approved FMLA
 7   leave; (8) the AGO filed a complaint with AZ POST against Parker that included false
 8   allegations; and (9) when Parker applied for medical/disability retirement, the AGO caused
 9   “delay in processing [his] application” (Doc. 137 at 59-62; Doc. 1-1 ¶ 18).
10          Defendants argue, as an initial matter, that several of these items are too
11   insignificant to constitute “adverse employment actions” because, under Ray v. Henderson,
12   217 F.3d 1234 (9th Cir. 2000), an action can only qualify as adverse if it “materially
13   affect[s] compensation, terms, conditions, or privileges.” (Doc. 144 at 7.) This argument
14   lacks merit. Although the Ninth Circuit noted in Ray that the Second and Third Circuits
15   employ the “materially affects” test, the Ray court proceeded to rejected that test in favor
16   of the “EEOC test,” which provides that an “adverse employment action” means “any
17   adverse treatment that is based on a retaliatory motive and is reasonably likely to deter the
18   charging party or others from engaging in protected activity.” Id. at 1242-43. Thus,
19   contrary to Defendants’ suggestion that the Ninth Circuit construes adverse employment
20   actions narrowly, “[t]he Ninth Circuit takes an expansive view of the types of action that
21   qualify as an adverse employment action.” Brooks v. Capistrano Unified Sch. Dist., 1 F.
22   Supp. 3d 1029, 1036 (C.D. Cal. 2014) (citation omitted).10
23          As for the first alleged adverse employment action—that Loftus “hyper-scrutinized
24   Parker’s work and became unreasonably critical of him”—Parker hasn’t proffered
25   10
            In Defendants’ defense, the Ninth Circuit’s 2008 decision in Davis v. Team Elec.
26   Co., 520 F.3d 1080 (9th Cir. 2008), contains a passage suggesting that “materially affects
     compensation, terms, conditions, or privileges of employment” is the applicable standard.
27   Id. at 1089. However, this passage can be viewed as dicta—the Davis court wasn’t
     presented with a dispute about the applicable standard—and Davis didn’t purport to
28   overrule Ray, which contains a lengthy discussion of which standard should apply.
     Accordingly, the Court views Ray as continuing to supply the relevant standard.


                                                - 14 -
 1   sufficient evidence to satisfy his burden. The only “evidence” proffered by Parker on this
 2   issue is paragraph 18(a) of his declaration, which states: “Mr. Loftus hyper-scrutinized my
 3   work and became unreasonably critical of me, which was 180 degrees from his supervision
 4   of me prior to learning of my PTSD and request for a transfer from the BRC[].” (Doc. 137
 5   at 59-60.) This is far too conclusory to suffice—there is no detail as to what the “hyper-
 6   scrutiny” and “unreasonable criticisms” entailed, how often they occurred, whether they
 7   were repeated to others, and what impact they had on Parker. Thus, although the Court is
 8   mindful of Ray’s admonition that the concept of “adverse employment actions” should be
 9   construed broadly, Parker’s claim here fails because he simply hasn’t met his burden of
10   production. Rivera v. Nat’l R.R. Passenger Corp., 331 F.3d 1074, 1078 (9th Cir. 2003)
11   (“Conclusory allegations unsupported by factual data cannot defeat summary judgment.”).
12   See also Brooks, 229 F.3d at 929 (“[B]admouthing an employee outside the job reference
13   context do[es] not constitute adverse employment action[].”).
14          Parker’s second allegation—that the AGO “lost” his workers’ compensation
15   application, and then allowed him to refile it approximately one month later—isn’t
16   sufficient to constitute an adverse employment action. Notably, Parker doesn’t suggest the
17   AGO intentionally misplaced his application.        Instead, Parker merely claims “[n]o
18   explanation was ever provided to him as to how or why his claim had gotten ‘lost’ after he
19   submitted it.” (Doc. 137 at 60.) An accidental misplacement of a workers’ compensation
20   report wouldn’t deter a reasonable employee from exercising his rights. Brooks, 229 F.3d
21   at 928-29 (“[O]nly non-trivial employment actions that would deter reasonable employees
22   from complaining about Title VII violations will constitute actionable retaliation.”).
23          As for Parker’s third, fourth, and fifth allegations, the Court concludes that none of
24   the challenged conduct constitutes an adverse employment action. To be sure, in certain
25   circumstances, collecting an employee’s equipment and suspending his email and building
26   access might constitute adverse actions. Thompson v. City of Waco, Texas, 764 F.3d 500,
27   504 (5th Cir. 2014) (“In certain instances, a change in or loss of job responsibilities—
28   similar to the transfer and reassignment contexts—may be so significant and material that


                                                - 15 -
 1   it rises to the level of an adverse employment action.”) (citation omitted). But here, these
 2   actions were taken immediately preceding and during Parker’s FMLA leave. When
 3   determining whether particular conduct constitutes an adverse employment action,
 4   “[c]ontext matters.” Frey v. Berkley Specialty Underwriting Managers, LLC, 2013 WL
 5   12291870, *3 (N.D. Ga. 2013). Because the AGO took the challenged actions attendant to
 6   Parker’s FMLA leave—which Parker was taking because his PTSD prevented him from
 7   working—this isn’t the type of conduct that is reasonably likely to deter an employee from
 8   engaging in protected activity. See, e.g., Anderson v. Hibu, Inc., 26 F. Supp. 3d 1019, 1027
 9   (D. Or. 2014) (“[T]his Court finds that plaintiff’s allegation of email lock out during her
10   leave of absence likely does not meet her prima facie burden.”); Frey, 2013 WL 12291870
11   at *3 (concluding that “disabling the plaintiff’s voicemail, email, building and parking deck
12   access while she was on medical leave were not materially adverse actions under the ADA
13   because such actions would not ‘dissuade[ ] a reasonable worker from making or
14   supporting a charge of discrimination’”); Bender v. City of Clearwater, 2006 WL 1046944,
15   *13 (M.D. Fla. 2006) (finding that defendant’s “confiscation” of plaintiff’s work-issued
16   laptop when she was on FMLA leave didn’t “materially affect[] her position”).
17          Similarly, Loftus’s “hostile” reaction and Rubalcava’s statement that Parker was
18   “somebody else’s problem” don’t qualify because “‘mere offensive utterances’ or ‘social
19   slights’ are generally trivial and cannot be viewed as serious enough to give rise to an
20   adverse employment action.” Lelaind v. City and Cty. of San Francisco, 576 F. Supp. 2d
21   1079, 1098 (N.D. Cal. 2008) (citation omitted). Finally, Loftus’s decision to require Parker
22   to write a memorandum detailing his exposure to corpses isn’t an adverse employment
23   action—Parker doesn’t produce any evidence that memo-writing was a departure from his
24   typical job duties.
25          The sixth alleged adverse employment action is that Loftus made false statements
26   in response to Parker’s workers’ compensation application. This allegation is unsupported
27   by any evidence in the record—Parker makes this allegation in his complaint but doesn’t
28   mention it, let alone attempt to identify any evidence supporting it, in the portion of his


                                                - 16 -
 1   declaration describing the adverse employment actions he endured. (Doc. 137 at 59-62.)
 2          As for seventh alleged adverse employment action—termination—Defendants
 3   concede the AGO fired Parker. “[T]ermination plainly qualifies as an adverse employment
 4   action.” Lakeside-Scott v. Multnomah Cty., 556 F.3d 797, 803 (9th Cir. 2009). Thus, the
 5   Court will proceed to analyze whether Defendants have identified legitimate, non-
 6   pretextual reasons for engaging in this conduct.
 7          The eighth alleged adverse employment action is that the AGO filed a retaliatory
 8   complaint with AZ POST against Parker. The Court assumes without deciding that this
 9   may constitute an adverse employment action. Cf. Berry v. Stevinson Chevrolet, 74 F.3d
10   980, 986 (10th Cir. 1996) (“[R]etaliatory prosecution can have an adverse impact on future
11   employment opportunities and therefore can be an adverse employment action.”); Equal
12   Employment Opportunity Comm’n v. Virginia Carolina Veneer Corp., 495 F. Supp. 775,
13   778 (W.D. Va. 1980) (holding that employer filing a defamation action against former
14   employee constituted an adverse employment action). Thus, the Court will proceed to
15   analyze whether Defendants have identified legitimate, non-pretextual reasons for
16   engaging in this conduct.
17          Finally, Parker argues the AGO took an adverse employment action by causing
18   “delay in processing [his] application” for medical/disability retirement in front of the
19   Attorney General’s Public Safety Personnel Retirement System Local Board (“AGO Local
20   Board”). (Doc. 137 at 62.) Parker claims in his declaration that the AGO Local Board
21   “took [] 27 months to adjudicate [his] claim” and he wasn’t referred for an independent
22   medical examination “until 10 months after [his] application was submitted.” (Id.) This
23   occurred, in part, because the AGO “falsely claimed Maricopa County Superior Court case
24   records in the BRC[] felony case had been sealed which caused an unnecessary delay in
25   obtaining records.” (Id.) This claim is unavailing because Parker’s proffered evidence is
26   too conclusory. Parker identifies no evidence to demonstrate that the AGO made any
27   statements to the AGO Local Board or to show these alleged statements were false.
28          The last element of a prima facie case of retaliation is a causal link between the


                                               - 17 -
 1   protected activity and the adverse employment action. As discussed above, Parker has
 2   produced sufficient evidence to establish that (1) the AGO terminated him and (2) the AGO
 3   filed a complaint against him with AZ POST, both of which may qualify as adverse
 4   employment actions. Thus, Parker must demonstrate a causal link between these two
 5   actions and his request for a reasonable accommodation.
 6          Parker argues both actions occurred within six months of his request to be removed
 7   from the BRC case, which is enough to establish a causal link. (Doc. 139 at 16.) A causal
 8   link between the protected activity and the adverse employment action “can be inferred
 9   from circumstantial evidence such as the employer’s knowledge of the protected activities
10   and the proximity in time between the protected activity and adverse action.” Dawson v.
11   Entek Int’l, 630 F.3d 928, 936 (9th Cir. 2011) (citation omitted). Although “[c]ourts have
12   not identified a bright-line rule” regarding how much time is too much to infer a causal
13   link, Pratt v. Hawai’i, Dep’t of Pub. Safety, 308 F. Supp. 3d 1131, 1147 (D. Haw. 2018)
14   (citation omitted), the Ninth Circuit has held that “[d]epending on the circumstances, three
15   to eight months is easily within a time range that can support an inference of retaliation.”
16   Coszalter v. City of Salem, 320 F.3d 968, 977 (9th Cir. 2003). The Court will thus assume,
17   without deciding, that Parker has satisfied this component of the prima facie test.
18                 2.     Employer’s Burden
19          After a plaintiff establishes a prima facie case of retaliation, “the burden of
20   production shifts to the employer to present legitimate reasons for the adverse employment
21   action.” Brooks, 229 F.3d at 928.
22          Regarding the first cognizable adverse employment action—termination—
23   Defendants argue the AGO terminated Parker “a full month after exhaustion of his twelve-
24   week FMLA leave entitlement” because he “abandoned” his position by failing to respond
25   to requests to fill out leave-without-pay paperwork and by failing to return to work. (Doc.
26   117 at 15.) An employee who fails to return to work at the conclusion of his term of FMLA
27   leave isn’t entitled to reinstatement. Rogers v. Maricopa Cmty. Coll. Dist., 2019 WL
28   467602, *3 (D. Ariz. 2019) (citations omitted). See also Johnson v. Morehouse Coll., Inc.,


                                                - 18 -
 1   199 F. Supp. 2d 1345, 1360 (N.D. Ga. 2002) (“[A]s long as the employee has been given
 2   the requisite leave period under the FMLA, the FMLA does not forbid an employer from
 3   firing an employee who simply refuses to come back to work. . . .”). Thus, Defendants
 4   have provided a legitimate, non-retaliatory reason for taking the adverse employment
 5   action of terminating Parker.11
 6          The other cognizable adverse employment action is that the AGO reported to AZ
 7   POST that Parker lied on his employment application by “omitt[ing] his six internal affairs
 8   investigations.” (Doc. 117 at 9.) Defendants argue this wasn’t retaliatory because the
 9   AGO was required by Arizona law (A.R.S. § 41-1828.01) to report such matters to AZ
10   POST. (Id. at 9-10.) In his response, Parker acknowledges that Defendants’ discussion of
11   their reporting duties under Arizona law “is a correct statement of law” and simply argues
12   the report was factually inaccurate. (Doc. 137 at 51.) Thus, Defendants’ explanation for
13   the submission of the report to AZ POST is legitimate.
14                 3.     Whether Defendants’ Reasons Are Pretextual
15          After an employer presents legitimate reasons for the adverse employment action,
16   the “plaintiff must demonstrate a genuine issue of material fact as to whether the reason
17   advanced by the employer was a pretext. . . . Only then does the case proceed beyond the
18   summary judgment stage.” Brooks, 229 F.3d at 928. “[T]he plaintiff must show that the
19   articulated reason is pretextual ‘either directly by persuading the court that a discriminatory
20   reason more likely motivated the employer or indirectly by showing that the employer’s
21   proffered explanation is unworthy of credence.’” Villiarimo v. Aloha Island Air, Inc., 281
22   F.3d 1054, 1062 (9th Cir. 2002) (citation omitted).
23          Here, Parker hasn’t offered any direct evidence that shows Defendants’ proffered
24   reasons for the adverse employment actions were pretextual. Parker does proffer some
25   circumstantial evidence, but it only relates to the AGO’s submission of the report to AZ
26
     11
27          Parker argues he was fired on April 8, 2015, while “he was still out on approved
     leave.” (Doc. 137 at 61.) But Parker commenced FMLA leave on December 15, 2014.
28   (Doc. 139 at 7.) Thus, if Parker took all of the FMLA leave to which he was entitled, his
     12-week leave term would have expired on March 9, 2015.


                                                 - 19 -
 1   POST. Specifically, Parker presents declarations from two of his former supervisors at the
 2   ASU Police Department (where the six internal affairs investigations are alleged to have
 3   occurred), both of whom state that Parker was only involved in one internal affairs
 4   investigation. (Doc. 137 at 48-49.) Also, Parker presents evidence that the complaint filed
 5   with AZ POST was dismissed. (Id. at 51-52.)
 6          This evidence is insufficient to create a triable issue of material fact on the issue of
 7   pretext. At most, it shows that the AGO’s belief that Parker failed to report all of his
 8   internal affairs investigations turned out to be inaccurate. It doesn’t, however, “show[] that
 9   the employer’s proffered explanation is unworthy of credence.” Villiarimo, 281 F.3d at
10   1062. Parker hasn’t provided any evidence undercutting Defendants’ explanation that the
11   AGO filed the complaint with AZ POST out of obligation, not in retaliation. See id. (when
12   a plaintiff relies on circumstantial evidence to show pretext, “such evidence must be both
13   specific and substantial” to survive summary judgment). Parker also doesn’t provide any
14   evidence showing that Defendants’ reason for terminating him was pretextual. Thus,
15   Parker hasn’t raised a genuine issue of material fact and Defendants are entitled to summary
16   judgment on Count Two.12
17          C.     Workers’ Compensation Statute
18          Arizona law provides that the state’s workers’ compensation system shall act
19   (except in cases of “wilful misconduct”) as “the exclusive remedy” for “[t]he right to
20   recover compensation . . . for injuries sustained by an employee . . . acting in the scope of
21   his employment.” A.R.S. § 23-1022(A). Defendants argue that, because there’s no
22
     12
23          Recently, Parker filed a supplemental response to Defendants’ motion for summary
     judgment, arguing that the Court must view the adverse employment actions in aggregate,
24   not individually, and citing Aydelotte v. Town of Skykomish, 757 F. App’x 582 (9th Cir.
     2018). (Doc. 150.) But in Aydelotte, the plaintiff produced evidence showing that he’d
25   been subjected to “a litany of actions . . . [that] would chill a person of ordinary firmness
     from” engaging in protected activity, including evidence that the defendant “had his fence
26   destroyed, ticketed and threatened to ticket his vehicle, threatened to tow his vehicle,
     excluded him from the start of a public meeting, instructed him to remove his signs
27   protesting the Skykomish government, and threatened Aydelotte with eviction from his
     property.” Id. at 584. Here, in contrast, Parker has only produced evidence of two
28   categories of conduct that might qualify as adverse employment actions and Defendants
     have identified legitimate, non-discriminatory reasons for engaging in that conduct.


                                                 - 20 -
 1   evidence the AGO engaged in “wilful misconduct” when causing Parker to develop PTSD,
 2   he “cannot recover damages in this action” and his “only recourse, including damages
 3   constituting alleged lost earnings, is through Arizona’s workers’ compensation laws.”
 4   (Doc. 117 at 10-11.)
 5          In his response, Parker offers two counter-arguments. (Doc. 139 at 13-14.) First,
 6   Parker argues that “state laws cannot abrogate or limit federal statutory rights unless
 7   expressly provided by the latter” and cites two cases, Adams Fruit Co., Inc. v. Barrett, 494
 8   U.S. 638 (1990), and Wood v. County of Alameda, 875 F. Supp. 659 (N.D. Cal. 1995), in
 9   support of this position. Second, Parker argues there’s no risk of double recovery here
10   because he hasn’t recovered on his workers’ compensation claim yet and will dismiss that
11   claim if he prevails in this lawsuit.
12          In their reply, Defendants do not attempt to address Parker’s preemption argument.
13   (Doc. 144 at 6-7.) Defendants also withdraw their earlier claim that all of Parker’s damage
14   claims are foreclosed by the workers’ compensation statute—they now argue the statute
15   simply precludes him from seeking one particular category of damages (i.e., damages
16   arising from his PTSD) at trial. (Id. [“For clarity, Defendants do not argue Plaintiff’s
17   claims must be dismissed on this basis alone, but that Plaintiff cannot seek damages for his
18   workplace injury (PTSD) outside of his workers’ compensation claim.”].)
19          The Court will decline to grant summary judgment to Defendants in light of their
20   failure to address the preemption argument raised by Parker. Indeed, one of the cases cited
21   by Parker seems to provide strong support for his position. In Wood, “[t]he sole question
22   before the Court . . . [was] whether a provision in a state statute establishing workers’
23   compensation payments as the exclusive remedy for certain injuries sustained on the job
24   bars the plaintiff from bringing a simultaneous or subsequent claim under the ADA.” 875
25   F. Supp. at 661. The court concluded the state statute was preempted because “giving
26   effect to the [state exclusivity provision] in a manner which limits the availability of federal
27   remedies would clearly stand as an obstacle to the accomplishment of Congress’ stated
28   purpose in enacting the ADA.” Id. at 665. Although Wood is not binding on the Court,


                                                  - 21 -
 1   Defendants’ silence in response to Parker’s brief suggests they don’t dispute its reasoning.
 2   Cf. Kuser v. Hoffman Koos, Inc., 2000 WL 1781920, *1 (E.D. Pa. 2000) (“Defendant’s
 3   failure to respond to Plaintiff’s argument regarding the third claim . . . indicates
 4   acquiescence of the relief Plaintiff requests.”). This is hardly an appropriate record on
 5   which to decide a complicated legal issue like preemption.
 6          Moreover, it’s unclear whether the statute under which Parker brings this suit—the
 7   Rehabilitation Act of 1973—would even permit him to seek damages from Defendants for
 8   causing his underlying injury. Parker’s claim in Count One, after all, is that after he
 9   developed PTSD, Defendants failed to provide a reasonable accommodation for his
10   condition. This would seem to preclude any suggestion that the alleged accommodation
11   violation somehow caused the PTSD. Because the parties haven’t briefed this issue in their
12   moving papers, the Court declines to resolve it here and simply notes that it provides an
13   additional reason to decline to resolve the applicability of the Arizona workers’
14   compensation statute at this juncture.
15          D.     After-Acquired Evidence
16          Defendants argue the Court should “Limit[] Plaintiff’s Damages” under the doctrine
17   of after-acquired evidence because Parker lied on his job application (about the number of
18   times he’d been investigated by the ASU police department’s internal affairs division) and
19   the AGO would have fired him once it discovered the lie. (Doc. 117 at 17.) In his response,
20   Parker contends this argument is factually unsupported because he didn’t lie in his job
21   application and AZ POST “dismissed” the AGO’s complaint concerning the supposed lie.
22   (Doc. 139 at 17-18.) In their reply, Defendants reprise the arguments they made in their
23   motion. (Doc. 144 at 11.)
24          Defendants are not entitled to summary judgment on this record. An employer
25   seeking to invoke the after-acquired evidence doctrine must, among other things, “present
26   after-acquired evidence of Plaintiff’s misconduct.” April v. U.S. Airways, Inc., 2010 WL
27   1196015, *2 (D. Ariz. 2010). Here, although Defendants argue that Parker engaged in
28   misconduct by failing to disclose the existence of six internal affairs investigations when


                                                - 22 -
 1   preparing his job application, Parker has submitted conflicting evidence suggesting there
 2   was only one such investigation. This factual conflict precludes the entry of summary
 3   judgment.13
 4   III.   Parker’s Motion For Partial Summary Judgment
 5          Parker moves for partial summary judgment on several “issues” that he argues
 6   Defendants are collaterally estopped from disputing. (Doc. 119.) Specifically, Parker
 7   argues the AGO Local Board already made certain findings regarding his disability, so
 8   Defendants should be barred in this case from relitigating whether (1) “Parker had a
 9   disability (PTSD) as defined under the Rehabilitation Act”; (2) “Parker’s disability was the
10   result of on the job occurrences while employed by the AGO”; (3) “Parker is now unable
11   to work because of his disability and has been unable to work since at least June, 2017
12   when his disability retirement application was approved by the Board”; and (4) “Parker
13   was not terminated by the [Attorney General’s Office] for a disciplinary reason.” (Doc.
14   119 at 11.)14
15          In their response, Defendants argue the AGO Local Board’s decision does not give
16   rise to collateral estoppel because (1) there is no commonality between the parties; (2) the
17   AGO Local Board’s findings weren’t actually litigated and there wasn’t a full and fair
18   opportunity to litigate the fact issues; and (3) the AGO Local Board’s decision wasn’t a
19   final decision on the merits. (Doc. 130.)
20          A.       Collateral Estoppel
21          “Federal courts must accord a state court judgment the same preclusive effect that
22   the judgment would receive in state court.” Misischia v. Pirie, 60 F.3d 626, 629 (9th Cir.
23
     13
            This outcome is not inconsistent with the grant of summary judgment to Defendants
24   on Parker’s retaliation claim. The AGO had a legitimate, non-pretextual reason for
     forwarding its suspicions concerning Parker’s application fraud, which arose after an
25   unrelated party conducted an investigation, to AZ POST. Indeed, the AGO was required
     by Arizona law to make that report, even if its suspicions turned out to be unfounded. Here,
26   the issue is different—it’s whether Defendants have established that Parker actually
     engaged in “misconduct” when filling out his job application.
27   14
            In Parker’s motion, he argued the AGO Local Board’s decision entitled him to
28   summary judgment on three additional issues. However, in his reply, he abandoned those
     three. (Doc. 136 at 7-8.)


                                                 - 23 -
 1   1995) (citation omitted). Ordinarily, “[t]his rule extends to fact-finding by administrative
 2   agencies acting in quasi-judicial capacities.” Id. (citation omitted). In Arizona, collateral
 3   estoppel, or issue preclusion, applies when “an issue was actually litigated in a previous
 4   proceeding, there was a full and fair opportunity to litigate the issue, resolution of the issue
 5   was essential to the decision, a valid and final decision on the merits was entered, and there
 6   is common identity of parties.” Hullett v. Cousin, 63 P.3d 1029, 1034-35 (Ariz. 2003).
 7          B.     Public Safety Personnel Retirement System And AGO Local Board
 8          It is helpful to begin by summarizing how the AGO Local Board operates. A.R.S.
 9   § 38-841, et seq., established the Public Safety Personnel Retirement System (“PSPRS”)
10   for the benefit of employees of the State of Arizona who are regularly assigned to
11   hazardous duty. Fund Manager, Public Safety Personnel Retirement System v. Department
12   of Public Safety Local Retirement Bd., 757 P.2d 128, 129 (Ariz. Ct. App. 1988). As a peace
13   officer, Parker was a member of the PSPRS.
14          Each state agency employing public safety personnel has a local board that makes
15   initial determinations of eligibility for retirement. Id. Thus, because Parker worked for
16   the AGO, the initial determination as to whether he was eligible for retirement was made
17   by the AGO Local Board.
18          Parker applied to the AGO Local Board for disability retirement related to his
19   PTSD. After a claimant applies for disability retirement, the respective local board
20   schedules a medical examination for the claimant with the Medical Board. Ariz. Admin.
21   Code R13-8-105(B). If the claimant is applying for an accident disability pension—as
22   Parker did here—the Medical Board is required to address to address the following
23   questions: “1. Whether the claimant has a physical or mental condition which totally and
24   temporarily prevents the claimant from performing a reasonable range of duties within the
25   member’s department, 2. Whether the disabling condition was incurred in the performance
26   of the member’s job duties, and 3. Whether the claimant’s disability is the result of a
27   physical or mental condition or injury that existed or occurred prior to the claimant’s date
28   of membership in the system.” Id. at (E). After the local board receives the Medical


                                                  - 24 -
 1   Board’s evaluation, the applicant’s disability retirement application is placed on the local
 2   board’s agenda for consideration. Id. at (G). Here, the AGO Local Board voted to pass a
 3   motion granting Parker an accidental disability pension. (Doc. 137-1 at Ex. 106 at 20-21.)
 4          After a local board makes an initial determination, the Board of Trustees of the
 5   PSPRS “reviews the action[] of the [] local board[].” Fund Manager, 757 P.2d at 129.
 6   “When [the Board of Trustees] agrees with a [local] board’s award, it disburses pension
 7   benefits accordingly; when it disagrees, the [Board of Trustees] may request
 8   reconsideration by the [local] board and, if dissatisfied, appeal to the superior court.” Id.
 9   In Parker’s case, the Board of Trustees didn’t request reconsideration of the AGO Local
10   Board’s decision to award benefits.
11          C.      Analysis
12          The AGO Local Board’s decision to award Parker pension benefits doesn’t trigger
13   any collateral estoppel effects in this litigation. Again, for an issue to be given collateral
14   estoppel effect under Arizona law, the issue must have been “actually litigated” with “a
15   full and fair opportunity to litigate the issue.” Hullett, 63 P.3d at 1034-35. Here, no issues
16   were actually litigated in front of the AGO Local Board. The AGO Local Board made its
17   determination that Parker was disabled by reviewing his application and an independent
18   medical evaluation and then passing a motion. Parker was the only party. There was no
19   “litigation” at all.
20          Arizona’s collateral estoppel rules also require “common identity of the parties,”
21   which isn’t present here. Although the AGO Local Board’s decision can be appealed (via
22   a request for reconsideration), such a request can only be made by the claimant or the
23   PSPRS Board of Trustees. A.R.S. § 38-847(H) (“A claimant or the board of trustees may
24   apply for a rehearing before the local board.”). The PSPRS Board of Trustees isn’t a
25   litigant in this case.
26   IV.    Parker’s Motion For Attorney’s Fees
27          On April 10, 2018, during the deposition of Lauren Buhrow, a former AGO
28   employee, Buhrow refused to answer certain questions because Defendants’ counsel


                                                 - 25 -
 1   instructed her not to respond. On April 30, 2018, the parties filed a joint memorandum of
 2   discovery dispute with the Court regarding this issue. (Doc. 78.) The Court held a
 3   telephonic discovery hearing on May 3, 2018, and then ruled as follows: “With regard to
 4   the deposition of Lauren Buhrow, the Court finds the instruction to the witness not to
 5   answer was without a factual or legal basis and the deposition must be re-taken. Counsel
 6   for plaintiff will be granted attorney’s fees that were incurred for taking the first Buhrow
 7   deposition and shall submit to the Court an application for attorney’s fees for time involved
 8   in Ms. Buhrow’s deposition.” (Doc. 85.)
 9          Parker has now filed a motion seeking $8,843.40 in attorney’s fees pursuant to the
10   Court’s minute entry. (Doc. 121.) Defendants oppose Parker’s request. (Doc. 126.) First,
11   Defendants argue Parker’s fee application doesn’t meet the requirements of Local Rule of
12   Civil Procedure 54.2. Second, Defendants take issue with the amount of fees requested
13   because (1) the time billed wasn’t necessary to achieve the results obtained, (2) the disputed
14   line of questioning lasted no more than one hour, (3) Parker’s attorney has included time
15   not incurred in taking Buhrow’s initial deposition, and (4) work completed by the paralegal
16   was unnecessary. Defendants argue the Court should award Parker $350.00, or, at most,
17   $1,400.00. (Id.) In his reply, Parker concedes his request for fees for the second deposition
18   is beyond the scope of the Court’s minute entry. (Doc. 158 at 2-3.) Thus, he reduces his
19   request to $5,185.90. (Id. at 5.)
20          As an initial matter, LRCiv 54.2 does not govern Parker’s fee request. The rule
21   expressly states: “This Local Rule does not apply to claims for attorney’s fees and related
22   non-taxable expenses . . . for violations of the Federal Rules of Civil Procedure . . . .”
23   Because Parker is seeking fees pursuant to Fed. R. Civ. P. 37(a)(5) and the Court’s May 3,
24   2018 minute entry, it wouldn’t make sense to require Parker to “specify the judgment and
25   cite the applicable statutory or contractual authority upon which [he] seeks an award of
26   attorney’s fees and related non-taxable expenses,” as Local Rule 54.2 requires.
27          On the merits, the Court agrees with the parties that the May 3, 2018 minute entry
28   doesn’t allow Parker to recover fees for the second deposition. The Court also concludes


                                                 - 26 -
 1   that Parker’s request for fees arising from the first deposition is excessive. Parker seeks
 2   fees for, among other things, participation in the telephonic discovery dispute regarding
 3   this issue and preparing his fee application. (Doc. 158-1.) But the May 3, 2018 minute
 4   entry only allowed Parker to apply for attorney’s fees “incurred for taking the first Buhrow
 5   deposition.” (Doc. 85.)
 6          There are two entries reflecting time incurred for taking the first Buhrow deposition:
 7   (1) 4/10/2018: Lauren Buhrow Deposition at Griffin and Associates (Phoenix, AZ) - 1:00
 8   p.m. to 5:00 p.m.: $1,400; and (2) 4/10/2018: Paralegal Tasks: Attend Deposition of Lauren
 9   Buhrow - 1:00 p.m. to 5:00 p.m.: $700. (Doc. 121-1.) Defendants argue “the disputed line
10   of questioning lasted no more than one hour,” so Parker shouldn’t be permitted to recover
11   for the entire deposition. This argument lacks merit. The May 3, 2018 order stated that
12   Parker was entitled to recover all of his fees arising from the first deposition, not the subset
13   of fees tied to the particular line of questioning. Parker is therefore entitled to recover
14   $2,100 in attorney’s fees.
15          Accordingly, IT IS ORDERED that:
16          (1)     Defendants’ motion for summary judgment (Doc. 117) is granted in part
17   and denied part;
18          (2)     Parker’s motion for partial summary judgment (Doc. 119) is denied;
19          (3)     Parker’s motion for attorney’s fees (Doc. 121) is granted in part and denied
20   in part; and
21          (4)     Parker is awarded $2,100 in attorney’s fees.
22          Dated this 13th day of May, 2019.
23
24
25
26
27
28


                                                  - 27 -
